— In an action to recover on a promissory note, defendant Matone appeals from a judgment of the Supreme Court, Orange County (Dickinson, J.), dated October 29, 1982, which was in favor of the plaintiff and against Matone in the sum of $25,165.49. Judgment affirmed, with $50 costs and disbursements. In the instant matter, the promissory note sued upon evidences a pre-existing debt of appellant to plaintiff. This transaction cannot be viewed as a means of disguising a usurious loan. Since nothing akin to the borrowing or lending of money, goods or things in action (General Obligations Law, § 5-501, subd 1; § 5-511, subd 1) is involved, the prohibition and forfeiture provisions of the usury laws are inapplicable (see DeSimon v Ogden Assoc., 88 AD2d 472; Stitz v Stevens, 70 AD2d 588, affd 48 NY2d 957; Schreiber v Thistle, Inc., 108 Mise 2d 333). Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.